DETAILED ACTION
1.          Claims 1-30 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 10/27/2022, the Office acknowledges the current status of the claims: claims 1, 18, 27, and 30 have been amended, and no new matter appears to be included. 

Response to Arguments
3.          Applicant’s arguments with respect to claims 1, 18, 27, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.          Claims 1, 5, 6, 11-20, 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0064170 A1 to Seo (hereinafter “Seo”), in view of United States Patent Application Publication 2019/0254110 A1 to He et al. (hereinafter “He”), and further in view of United States Patent Application Publication 2020/0280959 A1 to Sharma et al. (hereinafter “Sharma”).
            Regarding Claim 1, Seo discloses a user equipment (UE) for wireless communication (Seo: Figure 13 with [0085-0088] – illustrates and describes a communication device.), comprising: 
     a memory (Seo: Figure 13, element 1320.); and 
     one or more processors operatively coupled to the memory, the memory and the one or more processors (Seo: Figure 13, element 1310.) configured to: 
          monitor a wakeup signal search space (WUS-SS) set for a physical downlink control channel (PDCCH) wakeup signal (WUS) in a slot associated with the WUS-SS set (Seo: [0008] – “…a method of transceiving a signal, which is transceived with a base station by a user equipment in a carrier aggregation applied wireless communication system, according to one embodiment of the present invention includes the steps of receiving a wakeup message for a secondary component carrier in a sleep state from the base station through a primary component carrier, initiating a monitoring of the secondary component carrier after receiving the wakeup message…” See also [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.”); and 
          detect the PDCCH WUS in the WUS-SS set based on at least in part on monitoring the WUS-SS set (Seo: [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.” The act of “detecting” is committed in the search space set.).
            Although Seo discloses detecting the PDCCH WUS (see above rejection citations), Seo does not expressly disclose wherein the PDCCH WUS includes information to transition the UE to an active mode in order to receive a PDCCH communication.
            However, this feature is not new or novel in the presence of He. He is also concerned with paging user equipments using WUS for monitoring PDCCH (He: [0138]). He discloses a PDCCH WUS includes information to transition the UE to an active mode in order to receive a PDCCH communication (He: [0141-0143], Figure 19 with [0184-0185] – an indication in a WUS signals a cycle when the UE needs to monitor a PDCCH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the user equipment of Seo in view of the signaling of He to include a PDCCH WUS with information to transition the UE to an active mode in order to receive a PDCCH communication for the reasons of reducing power consumption at a user equipment.	
            Although Seo discloses the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only, in order to decrease a blind decoding count (Seo: [0067]), Seo does not specifically disclose wherein PDCCH overbooking is not permitted for the slot associated with a wake-up signal service set.
            However, Sharma discloses PDCCH overbooking is not permitted for the slot [associated with a wake-up signal service set] (Sharma: [0091-0093] – corresponds to only some WUS patterns/sequences (or service sets) allowed or permitted to have blind decoding performed on by UE. See also [0033-0036]. Examiner notes an overbooking of the PDCCH corresponds to a threshold amount of blind decoding in PDCCH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the user equipment of Seo in view of the user equipment of Sharma to restrict the amount of PDCCH overbooking for the reasons of reducing battery power consumption.
            Regarding Claim 5, the combination of Seo, He, and Sharma discloses the UE of claim 1, wherein Seo further discloses the WUS-SS set is associated with a search space type (Seo: [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.”).
            Regarding Claim 6, the combination of Seo, He, and Sharma discloses the UE of claim 5, wherein Seo further discloses the search space type comprises a common search space (CSS) (Seo: [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.”).
            Regarding Claim 11, the combination of Seo, He, and Sharma discloses the UE of claim 1, wherein Seo further discloses the PDCCH WUS is configured to be monitored in a search space set by the UE (Seo: [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.”).
            Regarding Claim 12, the combination of Seo, He, and Sharma discloses the UE of claim 11, wherein He further discloses an aggregation level, for the PDCCH WUS in the search space set, is configured separately from an aggregation level for another search space set associated with the UE (He: [0179-0181] and [0260] – UE-specific or UE-group specific PDCC WUS may be configured with different aggregation levels as received in a parameter set.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of He to identify search spaces for the reasons reducing signaling, thereby reducing power consumption.
            Regarding Claim 13, the combination of Seo, He, and Sharma discloses the UE of claim 12, wherein He further discloses the aggregation level, for the PDCCH WUS in the search space set, is configured separately from an aggregation level that is not for the PDCCH WUS in the search space set associated with the UE (He: [0179-0181] and [0260] – PDCC WUS may be configured with different aggregation levels than PDSCH or PUSCH as received in a parameter set.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of He to identify search spaces for the reasons reducing signaling, thereby reducing power consumption.
            Regarding Claim 14, the combination of Seo, He, and Sharma discloses the UE of claim 11, wherein further He discloses a quantity of PDCCH candidates, for the PDCCH WUS in the search space set, is configured separately from an aggregation level and a quantity of PDCCH candidates for another search space set associated with the UE (He: [0179-0181] and [0260] – UE-specific or UE-group specific PDCC WUS may be configured with different aggregation levels and PDCCH candidates as received in a parameter set.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of He to identify search spaces for the reasons reducing signaling, thereby reducing power consumption.
            Regarding Claim 15, the combination of Seo, He, and Sharma discloses the UE of claim 14, wherein He further discloses the quantity of PDCCH candidates, for the PDCCH WUS in the search space set, is configured separately from a quantity of PDCCH candidates that is not for the PDCCH WUS in the search space set associated with the UE (He: [0179-0181] and [0260] – PDCC WUS may be configured with different aggregation levels and PDCCH candidates than PDSCH or PUSCH as received in a parameter set.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of He to identify search spaces for the reasons reducing signaling, thereby reducing power consumption.
            Regarding Claim 16, the combination of Seo, He, and Sharma discloses the UE of claim 11, wherein He further discloses aggregation levels, for the PDCCH WUS, include a subset of available aggregation levels that are not configured for the PDCCH WUS in the search space set (He: [0260] – parameter set includes a number of candidates per CCE aggregation level (a subset). See also [0179-0181].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of He to identify search spaces for the reasons reducing signaling, thereby reducing power consumption.
            Regarding Claim 17, the combination of Seo, He, and Sharma discloses the UE of claim 11, wherein He further discloses a quantity of PDCCH candidates per aggregation level, for the PDCCH WUS, includes a subset of a quantity of PDCCH candidates per aggregation level that are not configured for the PDCCH WUS in the search space set (He: [0260] – parameter set includes a number of candidates per CCE aggregation level (a subset). See also [0179-0181] further describing the set may be configured for PUSC and PDSCH, not PDCCH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of He to identify search spaces for the reasons of reserving power for receiving PDCCH without wasting power for wake-up signals.

            Claims 18-20 and 22, directed to a method embodiment of claims 1, 5, 6, and 11, recite similar features as claims 1, 5, 6, and 11 and are therefore rejected upon the same grounds as claims 1, 5, 6, and 11. Please see above rejections of claims 1, 5, 6, and 11.
            Claims 23-26, dependent upon claim 22 (claim 22 is dependent upon claim independent claim 18) recite similar features as claims 12, 14, 16, and 17, respectively, and are therefore rejected upon the same grounds as claims 12, 14, 16, and 17. Please see above rejections of claims 12, 14, 16, and 17.
            Claim 27-29, directed to an article of manufacture embodiment of claims 1, 5, and 6, recite similar features as claims 1, 5, and 6 and are therefore rejected upon the same grounds as claims 1, 5, and 6. Please see above rejections of claims 1, 5, and 6.
            Although both Seo and Sharma discuss various means for implementing the scheme for determining PDCCH WUS (Seo: [0091-0092]; Sharma: [0042]), Seo nor Sharma specifically disclose the implementation may be performed via a non-transitory computer-readable medium. However, since a computer-readable medium is a well-established form of storing computer-implemented instructions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to apply the steps for determining PDCCH WUS as described by the combination onto a non-transitory storage medium for the purpose of reducing cost and hardware complexity issues.            

            Regarding Claim 30, Seo discloses an apparatus for wireless communication (Seo: Figure 13 with [0085-0088] – illustrates and describes a communication device.), comprising:
     means for (Seo: [0091-0092] – corresponds to software/firmware implementations. See also [0063-0068] for an algorithm for implementation.) monitoring a wakeup signal search space (WUS-SS) set for a physical downlink control channel (PDCCH) wakeup signal (WUS) in a slot associated with the WUS-SS set (Seo: [0008] – “…a method of transceiving a signal, which is transceived with a base station by a user equipment in a carrier aggregation applied wireless communication system, according to one embodiment of the present invention includes the steps of receiving a wakeup message for a secondary component carrier in a sleep state from the base station through a primary component carrier, initiating a monitoring of the secondary component carrier after receiving the wakeup message…” See also [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.”); and 
          means for (Seo: [0091-0092] – corresponds to software/firmware implementations. See also [0063-0068] for an algorithm for implementation.) detecting the PDCCH WUS in the WUS-SS set based on at least in part on monitoring the WUS-SS set (Seo: [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.” The act of “detecting” is committed in the search space set.).
            Although Seo discloses detecting the PDCCH WUS (see above rejection citations), Seo does not expressly disclose wherein the PDCCH WUS includes information to transition the UE to an active mode in order to receive a PDCCH communication.
            However, this feature is not new or novel in the presence of He. He is also concerned with paging user equipments using WUS for monitoring PDCCH (He: [0138]). He discloses a PDCCH WUS includes information to transition the UE to an active mode in order to receive a PDCCH communication (He: [0141-0143], Figure 19 with [0184-0185] – an indication in a WUS signals a cycle when the UE needs to monitor a PDCCH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the user equipment of Seo in view of the signaling of He to include a PDCCH WUS with information to transition the UE to an active mode in order to receive a PDCCH communication for the reasons of reducing power consumption at a user equipment.
            Although Seo discloses the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only, in order to decrease a blind decoding count (Seo: [0067]), Seo does not specifically disclose wherein PDCCH overbooking is not permitted for the slot associated with a wake-up signal service set.
            However, Sharma discloses PDCCH overbooking is not permitted for the slot [associated with a wake-up signal service set] (Sharma: [0091-0093] – corresponds to only some WUS patterns/sequences (or service sets) allowed or permitted to have blind decoding performed on by UE. See also [0033-0036]. Examiner notes an overbooking of the PDCCH corresponds to a threshold amount of blind decoding in PDCCH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the user equipment of Seo in view of the user equipment of Sharma to restrict the amount of PDCCH overbooking for the reasons of reducing battery power consumption.            

6.         Claims 2-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, He, Sharma, and further in view of non-patent literature document “Wake-Up signaling for C-DRX” to Qualcomm Inc. (hereinafter “Qualcomm1”), available August 21, 2017.
            Regarding Claim 2, the combination of Seo, He, and Sharma discloses the UE of claim 1, but does not expressly disclose
     wherein the one or more processors are further configured to receive a signaling communication that includes an indication of the WUS-SS set, wherein monitoring the WUS-SS set for the PDCCH WUS comprises:
monitoring the WUS-SS set based at least in part on the indication of the WUS-SS set.
            However, Qualcomm1 discloses receiv[ing] a signaling communication that includes an indication of the WUS-SS set (Qualcomm1: pages 2-3, section 2.2.1 – corresponds to the UE receiving an advanced grant indication (AGI) that includes an indication of whether the UE should monitor specific search spaces or group-specific search spaces for WUS.), wherein one or more processors, when monitoring the WUS-SS set for the PDCCH WUS comprises:
          monitor[ing] the WUS-SS set based at least in part on the indication of the WUS-SS set (Qualcomm1: pages 2-3, section 2.2.1 – corresponds to the UE receiving an advanced grant indication (AGI) that includes an indication of whether the UE should monitor specific search spaces or group-specific search spaces for WUS. See also section 2.1 and Conclusion.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wake-up signaling of the combination in view of the wake-up signaling of Qualcomm1 to indicate UE-specific search space sets or group-specific search space sets for the reasons of increasing power savings in the UE.
            Regarding Claim 3, the combination of Seo, He, Sharma, and Qualcomm1 discloses the UE of claim 2, wherein Qualcomm1 further discloses the indication of the WUS-SS set comprises: 
      a search space set identifier associated with the WUS-SS set (Qualcomm1: page 3, section 2.2.1 – “UEs may be configured to monitor the common search space for the AGI with a special RNTI. The set of UE which are monitoring the same search space would share the AGI. gNB is aware of this set of UEs and would aggregate the AGI across the set of UE. If any UE in the set needs to be woken up for ON duration PDCCH monitoring, the entire set will be woken up. As an enhancement, UE identifiers for subset of the group may be carried in the payload to further qualify that the AGI is only for those identified UEs.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wake-up signaling of the combination in view of the wake-up signaling of Qualcomm1 to indicate UE-specific search space sets or group-specific search space sets for the reasons of increasing power savings in the UE.
            Regarding Claim 4, the combination of Seo, He, Sharma, and Qualcomm1 discloses the UE of claim 2, wherein Qualcomm1 further discloses the signaling communication comprises at least one of:
     a radio resource control (RRC) communication, a medium access control (MAC) control element (MAC-CE) communication, or a downlink control information (DCI) communication (Qualcomm1: page 4 – “Proposal 2: Wake-up signalling is supported by the method of advanced grant indication, which is special DCI that tells UE whether a grant should be expected in the upcoming DRX on duration.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wake-up signaling of the combination in view of the wake-up signaling of Qualcomm1 to indicate UE-specific search space sets or group-specific search space sets for the reasons of increasing power savings in the UE.
            Regarding Claim 7, the combination of Seo, He, and Sharma discloses the UE of claim 6, but does not explicitly disclose wherein the CSS is a default search space type for the WUS-SS set.
            However, Qualcomm1 suggests that the CSS is a default search space type for the WUS-SS set (Qualcomm1: page 3 – a “default” search space is referred to a common search space because an entire group of UEs to search versus a specific search space wherein only one UE for a search space.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wake-up signaling of Seo in view of the wake-up signaling of Qualcomm1 to indicate UE-specific search space sets or group-specific search space sets for the reasons of increasing power savings in the UE.
            Regarding Claim 8, the combination of Seo, He, and Sharma discloses the UE of claim 6, but does not expressly disclose wherein the search space type, associated with the WUS-SS set, is indicated in a signaling communication.
            However, Qualcomm1 discloses the search space type, associated with the WUS-SS set, is indicated in a signaling communication (Qualcomm1: page 3, section 2.2.1 – “UEs may be configured to monitor the common search space for the AGI with a special RNTI. The set of UE which are monitoring the same search space would share the AGI. gNB is aware of this set of UEs and would aggregate the AGI across the set of UE. If any UE in the set needs to be woken up for ON duration PDCCH monitoring, the entire set will be woken up. As an enhancement, UE identifiers for subset of the group may be carried in the payload to further qualify that the AGI is only for those identified UEs.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wake-up signaling of the combination in view of the wake-up signaling of Qualcomm1 to indicate UE-specific search space sets or group-specific search space sets for the reasons of increasing power savings in the UE.                

7.         Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, He, Sharma, and further in view of United States Patent Application Publication 2020/0092813 A1 to Kim et al. (hereinafter “Kim”) claiming benefit to and fully-supported by foreign application number 10-2018-0110465, filed September 14, 2018.
            Regarding Claim 9, the combination of Seo, He, and Sharma discloses the UE of claim 1, wherein the WUS-SS set is associated with a WUS common search space (CSS) type (Seo: [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.”); but does not expressly disclose
     wherein the WUS CSS type, associated with the WUS-SS set, is indicated by:
          a cell-specific radio resource control (RRC) configuration included in a signaling communication, or
          a UE-specific RRC configuration included in the signaling communication.
            However, Kim discloses wherein the WUS CSS type, associated with the WUS-SS set, is indicated by a cell-specific radio resource control (RRC) configuration included in a signaling communication (Kim: [0101-0102] – common search space information is configured by upper layer signaling such as RRC. See also [0143-0144] and [0168-0179] – search space sets are configure in the control resource set that is transmitted in RRC as part of the wake-up signaling (WUS) method. See also [0010-0011].), or a UE-specific RRC configuration included in the signaling communication (Kim: [0101-0102] – UE-specific search space information is configured by upper layer signaling such as RRC. See also [0143-0144] and [0168-0179] – search space sets are configure in the control resource set that is transmitted in RRC as part of the wake-up signaling (WUS) method.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of Kim to identify search spaces for the reasons of reserving power for receiving PDCCH without wasting power for wake-up signals.

Allowable Subject Matter
8.         Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 22, 2022